t c memo united_states tax_court mohammed ali gazi and estate of raees iftekhar gazi deceased mohammed ali gazi personal representative petitioners v commissioner of internal revenue respondent docket no 15014-06l filed date sharon reece for petitioners karen lynne baker for respondent memorandum opinion chiechi judge this case is before the court on respon- dent’s motion for summary_judgment respondent’s motion we shall grant respondent’s motion background the record establishes and or the parties do not dispute the following at the time the petition was filed petitioner mohammed ali gazi mr gazi resided in pikesville maryland on date respondent issued a notice of defi- ciency notice to mr gazi and his wife raees iftekhar gazi ms gazi with respect to their taxable years through we shall refer to mr gazi and ms gazi collectively as the gazis the gazis filed a petition with the court with respect to that notice and commenced the case at docket no we shall refer to the case at docket no as the gazis’ tax_court case at the time the gazis filed the petition commencing the gazis’ tax_court case jay e kauffman mr kauffman represented them on date the parties in the gazis’ tax_court case submitted to the court a stipulated decision document stipulated decision document in the gazis’ tax_court case that mr kauffman executed on behalf of the gazis and that counsel for the commis- sioner of internal revenue commissioner executed on behalf of the commissioner on date pursuant to the agreement of the parties as reflected in the stipulated decision document in the gazis’ tax 1ms gazi died on date court case the court entered a decision gazis’ tax_court decision in the gazis’ tax_court case that decision ordered and decided that for the gazis’ taxable years through the gazis are liable for deficiencies in their federal_income_tax tax totaling dollar_figure and certain additions to tax totaling dollar_figure on date respondent assessed tax as well as additions to tax and interest as provided by law for each of the gazis’ taxable years through we shall refer to those unpaid assessed amounts as well as interest as provided by law accrued after date as the gazis’ unpaid liabilities for through on date respondent issued to mr gazi2 the notice_and_demand for payment required by sec_6303 a with respect to the gazis’ unpaid liabilities for through on date mr gazi filed with the court a motion for leave to file a motion to vacate final_decision in the gazis’ tax_court case and a motion to withdraw mr kauffman as counsel in that case on the same date caroline d ciraolo ms 2see supra note 3all section references are to the internal_revenue_code in effect at all relevant times all rule references are to the tax_court rules_of_practice and procedure 4also on date a motion under rule a to substitute the proper party for ms gazi in the gazis’ tax_court continued ciraolo entered an appearance in the gazis’ tax_court case in the motion for leave to file a motion to vacate final_decision in the gazis’ tax_court case mr gazi argued that the gazis’ tax_court decision resulted from the perpetration of fraud on the court by mr kauffman and counsel for the commissioner accord- ing to mr gazi the stipulated decision document in the gazis’ tax_court case was executed without the gazis’ knowledge or authorization on date the court granted the motion to withdraw mr kauffman as counsel in the gazis’ tax_court case on date a revenue_officer with respondent’s collec- tion division revenue_officer contacted ms ciraolo the authorized representative of mr gazi and ms gazi’s estate and advised her that he was recommending that a notice_of_federal_tax_lien be filed with respect to the gazis’ unpaid liabilities for through in response ms ciraolo requested a hearing under respondent’s collection_appeals_program cap on date a settlement officer cap hearing settle- ment officer held a cap hearing with ms ciraolo the cap continued case and to amend the caption of that case was filed with the court thereafter the court issued an order granting that motion and inter alia changing the caption of the gazis’ tax_court case to read mohammed a gazi and estate of raees i gazi deceased mohammed a gazi personal representative petitioners v commissioner of internal revenue respondent we shall refer to the estate of raees iftekhar gazi deceased mohammed a gazi personal representative as ms gazi’s estate hearing settlement officer determined to delay until after date the filing of a notice_of_federal_tax_lien with respect to the gazis’ unpaid liabilities for through in order to allow mr gazi an opportunity to give the internal_revenue_service a mortgage on certain property with respect to such liabilities in lieu of respondent’s filing a notice_of_federal_tax_lien on date the revenue_officer made the following entry in the integrated collection system history transcript received fax from poa ms ciraolo with the property listings that they will use to secure the mortgage as an alternative to filing the nftl at this time they are working to obtain title searches and appraisals to determine the equity in each property the date given by appeals to get this done was but this is not possible as the process will take some time extending time through date reproduced literally on date the revenue_officer spoke with ms ciraolo and informed her that respondent had decided not to accept from mr gazi a mortgage on certain property in lieu of respondent’s filing a notice_of_federal_tax_lien during that conversation the revenue_officer also informed ms ciraolo that respondent would consider an offer by mr gazi to post a bond with respect to the gazis’ unpaid liabilities for through in lieu of filing a notice_of_federal_tax_lien on date the court issued its memorandum findings_of_fact and opinion in the gazis’ tax_court case date opinion all cmty walk in clinic v commissioner tcmemo_2005_190 in that opinion the court rejected mr gazi’s argu- ment that the gazis’ tax_court decision resulted from the perpe- tration of fraud on the court by mr kauffman and counsel for the commissioner id pursuant to the date opinion on date the court issued an order denying the motion for leave to file a motion to vacate final_decision in the gazis’ tax_court case on date ms ciraolo and the revenue_officer had a telephonic discussion during which ms ciraolo indicated that mr gazi wanted to post a bond in lieu of respondent’s filing a notice_of_federal_tax_lien on date mr gazi and ms gazi’s estate filed with the court a motion for reconsideration of the date opinion on date ms ciraolo informed the revenue_officer that mr gazi had not filed a bond and that the motion for reconsideration of the date opinion had been filed with the court thereafter in date a notice_of_federal_tax_lien was filed with respect to each of the gazis’ taxable years through 5for purposes of opinion only the gazis’ tax_court case was consolidated with another case all cmty walk in clinic v commissioner tcmemo_2005_190 on date respondent issued to mr gazi a notice_of_intent_to_levy and notice of your right to a hearing with respect to his taxable years through notice_of_intent_to_levy on date ms ciraolo submitted to respondent on behalf of mr gazi and ms gazi’s estate form request for a collection_due_process_hearing form and requested a hearing with respondent’s appeals_office appeals_office for convenience we shall refer to form that ms ciraolo submitted to respondent on behalf of mr gazi and ms gazi’s estate as mr gazi’s form in mr gazi’s form mr gazi and ms gazi’s estate indicated disagreement with the notice_of_intent_to_levy an attachment to mr gazi’s form stated in pertinent part grounds for request taxpayers dispute these liabilities which are the result of a decision entered by the united_states tax_court on date mohammed a gazi and the estate of raees i gazi deceased mohammed a gazi personal representative docket no taxpayers filed a motion to vacate this decision on date the court denied the motion and taxpayers’ moved to reconsider this decision on date in response to taxpayers’ motion this court ordered the service to respond on or before date if the court ultimately rejects the motion tax- payers will appeal the court’s decision to the united_states court_of_appeals taxpayers request that the service withhold any enforcement action pending resolution of their motion and appeal attached hereto as exhibit are the motion for reconsideration and subsequent orders of the tax_court at this time enforced collection activity is unnecessary and unwarranted if the assessment against taxpayers is ultimately sustained mr gazi will cooperate with the service to consider reasonable collection alternatives including but not limited to an installment_agreement or an offer_in_compromise conclusion based on the foregoing mohammed a gazi and the estate of raees i gazi request a collection due pro- cess hearing reproduced literally on date while their motion for reconsideration of the date opinion was pending before the court mr gazi and ms gazi’s estate filed a notice of appeal with the united_states court_of_appeals for the eleventh circuit_court of appeals for the eleventh circuit on date the settlement officer with the appeals_office assigned to consider mr gazi’s form settlement officer made the following pertinent entries in his case activity records reviewed file a review of the file shows the assessments are all agreed audits that have been sus- tained by the court ruling the poa ms ciraolo has attempted to delay collection by several actions it was previously agreed she would post a bond but did not she had a cap hearing for the ftl under the same 6the only order attached to the copy of mr gazi’s form that is in the record in the instant case is an order in the gazis’ tax_court case dated date in which the court ordered the commissioner to file by date a response to the motion for reconsideration of the date opinion issue and agreed to post a bond to avoid lien but did not and lien was filed poa is not asking for an alternative to collection action at this time just a delay reproduced literally on date the settlement officer sent mr gazi and ms gazi’s estate a letter settlement officer’s date letter that letter stated in pertinent part this letter is our acknowledgment that we received your request for a collection_due_process cdp hearing i have scheduled a face to face conference for you on pincite a m in my office this will be your cdp hearing please acknowledge this letter within five days of the date on this letter if this time is not convenient for you or you would prefer your cdp hearing to be held by telephone confer- ence please let me know within fourteen days from the date of this letter regarding the liability you are raising you are not able to dispute the liability at this hearing because the liability has been established and is valid for me to consider alternative collection methods such as an installment_agreement or offer_in_compromise you must provide any items listed below in addition you must have filed all federal tax returns due a completed collection information statement form 433-a for individuals and or form 433-b for businesses please send me the items above within days from the date of this letter i cannot consider collection alternatives in your hearing without the information requested above i am enclosing the applicable forms and a return envelope for your convenience mr gazi and ms gazi’s estate did not submit form 433-a collection information statement for wage earners and self- employed individuals form 433-a within days of the date of the settlement officer’s date letter ie by date on date ms ciraolo called the settlement officer to reschedule the appeals_office hearing that the settlement officer offered mr gazi and ms gazi’s estate in the settlement officer’s date letter during that conversation the settlement officer agreed to reschedule the appeals_office hearing from april to date on date ms ciraolo called the settlement officer the settlement officer made the following pertinent entries in his case activity records with respect to that call tc from poa ms ciraolo she said she did not have the 433a complete and would like to delay conference for at least another week i advised that was not acceptable since we already delayed the conference once she had no info to present i advised her when she has her 433a completed she can submit it with a request for an ia thru compliance she then said their issue is the same the money is not owed i advised i will agree with the previous decision by the court the money is owed and the ro’s action was correct since an alternative could not be agreed upon i will issue a determination_letter reproduced literally on date the court_of_appeals for the eleventh circuit remanded the gazis’ tax_court case to the court for a ruling on the motion for reconsideration of the date opinion on date the court issued an order denying that motion on date the appeals_office issued to mr gazi and ms gazi’s estate a notice_of_determination concerning collection action s under sec_6320 and or notice of determina- tion with respect to the notice_of_intent_to_levy that notice stated in pertinent part summary of determination all required legal procedures were followed in issuing the notice_of_intent_to_levy and advising you of your appeal rights levy action in this case balances the need for efficient collection_of_taxes with the legiti- mate concern that any collection action be no more intrusive than necessary since you failed to supply any information for the conference held an alternative to collection action could not be dis- cussed further your challenge to the liability has been denied by the tax_court thus waiting for your appeal of that decision is not acceptable as an alter- native to collection action without at least the finan- cial information requested for review the action by the compliance division will be fully sustained you are being notified of this determination in writing and your right to judicial review reproduced liter- ally an attachment to the notice_of_determination stated in pertinent part type of taxes tax period s i summary and recommendation you mohamed gazi the taxpayer requested a hearing before appeals under the provisions of internal_revenue_code irc sec_6330 for the tax periods listed above on a letter attached to the form you stated in part you dispute the liabilities which are the result of a decision by the united_states tax_court on date you then detailed your appeals thru the tax_court system and state an alternative will be requested when and if the assessments are sustained you appealed the notice_of_intent_to_levy days after receiving letter it is a timely appeal we recommend your appeal regarding the notices of intent to levy be denied all required legal proce- dures were followed in issuing the notice_of_intent_to_levy and in advising you of your appeal rights you failed to provide financial information and supporting documentation to the settlement officer in order to determine the appropriate collection alternative you asked for and were granted a delay to supply the infor- mation and still did not have the information at the time of the rescheduled conference you asked for another extension of time to finish the information this was denied as a delaying tactic your alternate position that the tax is not owed and thus no action should take place is also denied the tax_court has held the taxes are legally due since an alternative could not be agreed upon levy action in this case balances the need for efficient collection_of_taxes with the legitimate concern that any collection action be no more intrusive than necessary ii brief background you owe dollar_figure for the above tax periods you are in full compliance for all other years thru the balance due is a result of a self assessed return with agreed audit assessments by the service for all years you are now challenging the liability in an attempt to have the tax_court decision reverses on i issued a letter to you at your last_known_address outlining the due process provisions and general internal_revenue_manual guidelines regarding collection alternatives and offering you a face-to-face or telephone conference at the appeal’s office in baltimore md on on i received a request from your power_of_attorney to reschedule the conference to allow addi- tional time to prepare the requested financial state- ment we agreed to reschedule for pincite a m on i received a call from your power_of_attorney to request an additional delay to complete the financial statement i denied this request your power_of_attorney stated she was not ready for the confer- ence i advised based on the delay at this conference and the previous delays i would issue a determination_letter to fully sustain the action by the compliance division your power_of_attorney then stated she wished to protest the liability based on the appeal filed in the tax_court i denied that request based on the tax_court decision that the assessments are valid your power_of_attorney claimed i did not respond to her request for additional time from a message she left me last week the voice mail message was left pincite p m sunday i received a fax after the conference from your power_of_attorney showing the court_of_appeals has requested the tax_court to rule on the timely tolling motion for reconsideration of your motion this does not change my determination to fully sustain the action by the compliance division i advised your power_of_attorney since you did not supply any financial information to review i could not consider an alternative to collection action you are being advised of this determination to sustain the action by compliance in full and your right to judicial review iii discussion and analysi sec_1 verification of legal and procedural requirements from all available information the compliance file indicates that the requirements of applicable law or administrative procedures have been met the assessment was made on the applicable cdp_notice period per internal_revenue_code irc sec_6201 the notice_and_demand for payment letter was mailed to the taxpayer’s last_known_address within days of the assessment as required by sec_6303 there was a balance due when the cdp_notice was issued per sec_6322 and sec_6331 sec_6331 authorizes the irs to levy if he taxpayer neglects or refuses to pay with days after notice_and_demand sec_6331 requires that irs must notify a taxpayer at least days before a notice_of_levy may be issued the file shows the service issued this notice for the period considered at this hearing a review of the file indicates there was a levy source present in accordance with irm sec_6330 provides that no levy may be made unless irs notifies a taxpayer of the right to request a hearing before an appeals officer at least days prior to serving the levy the revenue_officer mailed this notice certified mail to the last_known_address of the taxpayer on the taxpayer requested the hearing with the form hand delivered to the revenue_officer on the applicable time periods were met in this appeal sec_6330 allows the taxpayer to raise any relevant issue relating to the unpaid tax or the notice_of_federal_tax_lien at the hearing internal_revenue_manual irm states when the aggregate assessed liability exceeds dollar_figure up to the maximum level of dollar_figure follow these proce- dures to verify the collection information statement cis there was no pending bankruptcy case at the time the cdp_notice was sent this settlement officer has had no prior involvement with respect to these liabilities issues raised by the taxpayer the taxpayer stated in part on a letter attached to the form you dispute the liabilities which are the result of a decision by the united_states tax_court on date you then detailed your appeals thru the tax_court system and state an alternative will be requested when and if the assessments are sustained these issues were addressed during the conference held balancing the need for efficient collection with tax- payer concern that the collection action be no more intrusive than necessary all required legal procedures were followed in issuing the notice_of_intent_to_levy and advising the taxpayer of her appeal rights the taxpayer was given the opportunity to raise any relevant issues relating to the unpaid tax sec_6330 requires that the appeals officer consider whether any collection action balances the need for efficient collection_of_taxes with the legitimate concern that any collection action be no more intrusive than necessary the issue in this case is whether a levy against the taxpayer’s assets is appropriate the taxpayer failed to provide the finan- cial information with supporting documentation for the conference levy action in this case balances the need for efficient collection_of_taxes with the legitimate concern that any collection action be no more intrusive than necessary reproduced literally on date mr gazi and ms gazi’s estate submitted to respondent form 433-a and an offer-in-compromise on date after mr gazi and ms gazi’s estate filed the petition in the instant case the court_of_appeals for the eleventh circuit affirmed the gazis’ tax_court decision 223_fedappx_949 11th cir 7see supra note discussion the court may grant summary_judgment where there is no genuine issue of material fact and a decision may be rendered as a matter of law rule b 98_tc_518 affd 17_f3d_965 7th cir we conclude that there are no genuine issues of material fact regarding the questions raised in respondent's motion it is the position of mr gazi and ms gazi’s estate that the court should not sustain the determinations set forth in the notice_of_determination in support of that position mr gazi and ms gazi’s estate argue that they are not liable for the gazis’ unpaid liabilities for through because the stipulated decision document in the gazis’ tax_court case was executed without the gazis’ knowledge or authorization in 8in respondent’s motion respondent states respondent’s understanding that mr gazi and ms gazi’s estate are arguing that the appeal to the court_of_appeals for the eleventh circuit operated as a stay of the collection of the gazis’ unpaid liabilities for through and that therefore respondent abused respondent’s discretion in making the determinations in the notice_of_determination in response to that purported argument respondent maintains that the record does not establish that mr gazi and ms gazi’s estate filed a bond as required under sec_7485 in order to stay the collection of those unpaid liabilities in the response of mr gazi and ms gazi’s estate to respondent’s motion mr gazi and ms gazi’s estate state respondent mischaracterizes petitioner’s first argument in the petition filed date petitioner first contests the underlying tax_liability petitioner does not aver that his motion for leave to file a motion to vacate operated as a stay of collection nor do we believe that mr gazi and ms gazi’s estate are arguing that the continued further support of their position that the court should not sustain the determinations in the notice_of_determination mr gazi and ms gazi’s estate argue that respondent abused respon- dent’s discretion in making those determinations because the settlement officer refused to grant petitioner additional time to submit an offer_in_compromise as a collection alternative in this matter we turn first to the argument of mr gazi and ms gazi’s estate that they are not liable for the gazis’ unpaid liabilities for through a taxpayer may raise challenges to the existence or the amount of the taxpayer's underlying tax liabil- ity if the taxpayer did not receive a notice_of_deficiency or did not otherwise have an opportunity to dispute the tax_liability sec_6330 respondent issued a notice_of_deficiency to the gazis with respect to their taxable years through the gazis filed a petition with the court with respect to that notice on date the court entered a decision in the gazis’ tax_court case that decision ordered and decided that for the gazis’ taxable years through the gazis are liable for deficiencies in their tax totaling dollar_figure and certain additions to tax totaling dollar_figure on march continued appeal to the court_of_appeals for the eleventh circuit or the motion for reconsideration of the date opinion operated as a stay of the collection of the gazis’ unpaid liabilities for through mr gazi filed with the court a motion for leave to file a motion to vacate final_decision in the gazis’ tax_court case on date the court issued the date opinion and an order denying that motion for leave on date mr gazi and ms gazi’s estate filed a motion for reconsideration of the date opinion on date while their motion for reconsideration of the date opinion was pending before the court mr gazi and ms gazi’s estate filed a notice of appeal with the court_of_appeals for the eleventh circuit on date the court_of_appeals for the eleventh circuit remanded the gazis’ tax_court case to the court for a ruling on the motion for reconsideration of the date opinion on date the court issued an order denying the motion for reconsideration of the date opinion on date the court_of_appeals for the eleventh circuit affirmed the gazis’ tax_court decision on the record before us we find that mr gazi and ms gazi’s estate may not challenge the exis- tence or the amount of the underlying tax_liability for each of their taxable years through where as is the case here the validity of the underlying tax_liability is not properly placed at issue the court will review the determination of the commissioner for abuse of discre- tion 114_tc_604 114_tc_176 we turn now to the argument of mr gazi and ms gazi’s estate that respondent abused respondent’s discretion in making the determinations in the notice_of_determination because the settlement officer refused to grant petitioner additional time to submit an offer_in_compromise as a collection alternative in this matter there is no requirement that the commissioner wait a certain amount of time before making a determination as to a proposed levy see sec_301_6330-1 q a-e9 proced admin regs sec_301_6330-1 q a-e9 proced admin regs provides that there is no period of time within which the appeals_office must conduct a hearing under sec_6330 or issue a notice_of_determination under that section and that appeals will attempt to conduct a hearing under sec_6330 and issue a notice_of_determination as expeditiously as possible under the circumstances on the record before us we find that the settlement offi- cer’s refusal to reschedule the appeals_office hearing from date to at least one week later and to consider further collection alternatives proposed by the taxpayer was reasonable in light of the circumstances presented in the settlement officer’s date letter the settlement officer offered mr gazi and ms gazi’s estate the opportunity to have a face-to-face appeals_office hearing on date and 9see also clawson v commissioner tcmemo_2004_106 requested that mr gazi and ms gazi’s estate submit form 433-a within days of the date of that letter ie by date mr gazi and ms gazi’s estate did not submit form 433-a by date on date at the request of ms ciraolo the settlement officer agreed to reschedule the appeals_office hearing from april to date on date the day on which the rescheduled appeals_office hearing was to be held ms ciraolo called the settlement officer to inform him that mr gazi and ms gazi’s estate were still not ready to submit form 433-a and to request that the appeals_office hearing be rescheduled to at least one week later the settlement officer refused to reschedule the appeals_office hearing but advised ms ciraolo that when mr gazi and ms gazi’s estate were ready to submit form 433-a they could do so with a request for an installment_agreement through respondent’s compliance division mr gazi and ms gazi’s estate did not submit form 433-a and their offer-in-compromise until date almost two months after ms ciraolo requested another rescheduling of the appeals_office hearing from date to at least one week later based upon our examination of the entire record before us we find that respondent did not abuse respondent’s discretion in making the determinations in the notice_of_determination with respect to the notice_of_intent_to_levy on that record we sustain those determinations we have considered all of the contentions and arguments of mr gazi and ms gazi’s estate that are not discussed herein and we find them to be without merit irrelevant and or moot on the record before us we shall grant respondent’s motion to reflect the foregoing an order granting respondent’s motion and decision for respondent will be entered
